Detailed Action
This action is in response to Applicant's communications filed 20 July 2021.
Claim(s) 1 and 11 was/were amended.  No claims were cancelled.  No claims were withdrawn.  No claims were added.  Therefore, claims 1-6, 9-16, and 19-20 are pending in this Application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
Applicant's arguments, filed 20 July 2021, regarding the rejections of claims 1-6, 9-16, and 19-20 under 35 USC 103 have been fully considered but are not persuasive.
Applicant argues (Remarks, p. 11-13) that Little does not teach "implicit event data" because Little performs actual counts of the number of visits corresponding to a path. Examiner disagrees. Little is cited for its "attribution credits" in teaching the implicit event data. While a given path may be counted, the attribution credit of a path is an estimate of how much credit should be given, thus making it implicit event data.
Applicant argues (Remarks, p. 13-16) that Little does not teach "explicit users/implicit events" because it does not describe "an estimated rate of occurrence." However, Little teaches a conversion probability, which is an estimated rate of occurrence. For example, if a conversion probability is 5%, then an estimate of 5 out 100 people visiting a website decide to buy the product.

Applicant argues that Little does not disclose that the counterfactual rate is based on all the data features. Examiner notes that the same citation can be used to teach different limitations of the claims. Similar to the current invention, Little teaches a prediction model to incorporates the use of multiple sources of information and multiple analyses of information in order to determine the actual attribution of credit that contributed to an event. Because Little taught every feature and taught its final attribution based on its teachings, its counterfactual rate is based on all the data features.
The rejection of the dependent claims for depending from rejected claims is maintained.
For the aforementioned reasons, claims 1-6, 9-16, and 19-20 are rejected under 35 USC 103.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 9-16, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Little et al. (US20150161658, hereinafter "Little"), Chan et al. (Evaluating Online Ad Campaigns in a Pipeline: Causal Models At Scale, Hereinafter "Chan") in view of Lee et al. (US 2014/0046754, Hereinafter "Lee") and further in view of Bottou et al. (Counterfactual Reasoning and Learning Systems: The Example of Computational Advertising, Hereinafter "Bottou").

Little teaches receiving, at an online system, explicit user data and explicit event data from a third party system ("In some implementations, the processor can store in a data structure, for each visit to the website, a visitor identifier unique to the visitor, information associated with an event through which the visitor arrived at the website and a time at which the visitor arrived at the website and a conversion indicator indicating whether the visitor converted during the visit. In some implementations, the processor can store in the data structure, for each visit to the website, a path of the visitor. The path corresponds to one or more events through which the visitor previously arrived at the website." [0046]), 
the explicit user data from the third party system specifically identifying each user of a set of users with a unique identifier ("In some implementations, the processor can identify a visitor identifier in response to receiving a request to provide content, the request identifying the visitor identifier. In some implementations, the processor can retrieve the path of the visitor identifier from a website log storing visit related information relating to visits to the website. In some implementations, the processor can determine a path associated with the visitor identifier. The path is determined by identifying one or more previous visits of the visitor identifier to the website and arranging the previous visits in chronological order starting with the earliest visit." [0055]-[0056]), each user eligible to be potentially presented with content from the third party system ("the advertiser can make decisions on whether to serve the visitor a paid search ad" [0197]), and 
the explicit event data identifying a set of individual events caused by the set of users identified by the explicit user data and logged by the third party system, an event being a change in state caused by a user interaction with one or more different content at the third party system ("In some implementations, the processor can store in a data structure, for each visit to the website, a visitor identifier unique to the visitor, information associated with an event through which the visitor arrived at the website and a time at which the visitor arrived at the website and a conversion indicator indicating whether the visitor converted during the visit. In some implementations, the processor can store in the data structure, for each visit to the website, a path of the visitor. The path corresponds to one or more events through which the visitor previously arrived at the website." [0046]; " In the event that the user performs a converting act at the website, for example, making an online purchase or registering an account, advertisers would like to know whether any of the media exposures to which the user was exposed deserve to get attribution credit for the user's converting act, and if so, the amount of attribution credit." [0085]); 
receiving, at the online system, implicit user data and implicit event data from a third party system, the implicit user data estimating a total number of users who have ("The data-driven attribution model creation module 120 can be configured to identify a plurality of visits to a particular website. In some implementations, the data-driven attribution model creation module 120 can identify a plurality of visits to the website over a given time period. In some implementations, the time period can be based on the amount of traffic the website receives over the given time period. In some implementations, the time period can be based on the number of visits to be analyzed. In some implementations, the number of visits to be analyzed can be 1000 visits to over 10 million visits." [0109]; "demographic parameters" [0088]; "user's geographic location" [0088]), and 
the implicit event data estimating a total number of events related to the third party system presenting the content to the estimated total number of users at the third party system ("As described above, the data-driven attribution model relies on the conversion probabilities of various path types to determine the amount of attribution credit an event of a given path deserves. As described herein, the conversion probabilities of the path types can help determine attribution credits for various events of a given path type. Moreover, the conversion probabilities of the various path types can be immensely valuable for content selection. For instance, marketers and advertisers can use the conversion probability of a path associated with a visitor identifier to determine a likelihood that the visitor identifier will convert in response to being exposed to a particular type of media exposure." [0096]);

("a counterfactual gain for each event included in the given path type. In some implementations, the data-driven attribution model creation module 120 can be configured to calculate the counterfactual gain for each event based on a conversion probability of the given path type and a conversion probability of a path type that does not include the event for which the counterfactual gain is calculated." [0117]); 
generating an explicit users/explicit events data feature based on the explicit user data and the explicit event data, the explicit users/explicit events data feature identifying a rate of occurrence of the individual events at the third party system for users from the set of users in the explicit user data that were not presented with the content by the online system ("The conversion probability of the identified path indicates a likelihood that the visitor identifier will convert at the website. The conversion probability of the identified path is a ratio of a number of conversions at the website to a number of visits to the website over a given time period." [0054]); 
generating an explicit users/implicit events data feature based on the explicit user data and the implicit event data, the explicit users/implicit events data feature identifying an estimated rate of occurrence of events at the third party system for users (FIG. 9; "Upon identifying the path, the data processing system can determine a rule of the attribution model according to which to assign credit to the events included in the path. In some implementations, the data processing system 110 can identify the rule based on a path type of the path. In some implementations, the attribution model can include a plurality of rules, each of which corresponds to a given path type... If a rule matches the identified path, the data processing system 110 determines the attribution credit associated with each event of the path from the rule. The data processing system 110 can then assign to each of the events the determined attribution credit." [0220]) from the set of users in the explicit user data that were not presented with the content by the online system ("a counterfactual gain for each event included in the given path type. In some implementations, the data-driven attribution model creation module 120 can be configured to calculate the counterfactual gain for each event based on a conversion probability of the given path type and a conversion probability of a path type that does not include the event for which the counterfactual gain is calculated." [0117]; "The entry can also include an identity of a media exposure type indicating a type of media exposure through which the visitor arrived at the website, for example, a paid advertisement, an email ad, a social network post, amongst others." [0108]; "Various event types 314, such as Organic search, direct, referral, social network are shown along with their corresponding attribution credits based on the last-click attribution model and data-driven attribution model, respectively." [0126]); 

generating a prediction of a counterfactual rate based on the implicit users/implicit events data feature, the explicit users/explicit events data feature, and the explicit users/implicit events data feature ("a counterfactual gain for each event included in the given path type. In some implementations, the data-driven attribution model creation module 120 can be configured to calculate the counterfactual gain for each event based on a conversion probability of the given path type and a conversion probability of a path type that does not include the event for which the counterfactual gain is calculated." [0117]), the counterfactual rate indicating a likelihood that target users matching certain characteristics ("marketers and advertisers can use the conversion probability of a path associated with a visitor identifier to determine a likelihood that the visitor identifier will convert in response to being exposed to a particular type of media exposure." [0096]) caused an event to occur when the target users were not presented with content by the online system ("In the event that the user performs a converting act at the website, for example, making an online purchase or registering an account, advertisers would like to know whether any of the media exposures to which the user was exposed deserve to get attribution credit for the user's converting act, and if so, the amount of attribution credit." [0085]), the content configured to induce users to cause the event to occur ("Examples of such events can be a visitor or visitor identifier's interaction with a paid search advertisement" [0095]), 

Little does not explicitly teach:
wherein the prediction is generated by a machine learning model, and wherein the machine learning model is trained by:
inputting to the machine learning model an input training set the input training set including an implicit users/implicit events input, an explicit users/explicit events input, and 
iteratively updating, using the input training set and output training set, a
plurality of weight values in the machine learning model to generate a plurality of final weight values that cause the machine learning model to predict the counterfactual rate based on the implicit users/implicit events data feature, the explicit users/explicit events data feature, and the explicit users/explicit events data feature; and 
transmitting a combined prediction rate to the third party system based on subtracting the counterfactual rate from a generated causative rate, the causative rate indicating a likelihood that target users matching certain characteristics caused an event to occur when the target users were presented with content by the online system.

Chan teaches transmitting ("Only highly aggregated statistics need to be released to advertisers, and then only if validation tests are passed." p.7, sec. 1, par. 3) a combined prediction rate to the third party system based on subtracting the counterfactual rate from a generated causative rate ("The unobservable per-user diﬀerence Y1 − Y0 is the eﬀect of the campaign on that user." sec. 2, p. 8), the causative rate indicating a likelihood that target users matching certain characteristics ("C1 met targeting conditions, such as country and language" sec. 3, p.9) caused an event to occur when the target users were presented with content by the online system ("Finally, brand outcomes are actions that the advertiser believes will be aﬀected by the campaign, such as whether the user navigated to the advertiser’s web-site or searched for a brand term after exposure." p. 9, sec. 3, par. 3).  
Little and Chan are analogous art because both are directed to determining the effectiveness of advertisements. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the attribute model of Little with the advertisement evaluations of Chan.  The modification would have been obvious because one of ordinary skill in the art would be motivated to implement a quick and accurate method to discover the effectiveness of ads, as suggested by Chan ("Display ads proliferate on the web, but are they eﬀective? Or are they irrelevant in light of all the other advertising that people see? We describe a way to answer these questions, quickly and accurately, without randomized experiments, surveys, focus groups or expert data analysts." Abstract).

Lee teaches wherein the prediction is generated by a machine learning model ("One way of modeling the conversion event outcome is to represent the user, publisher, and advertisement using a set of explicit features and build a classification model. Examples of this approach in the sponsored search advertising context can be found (see T. Graepel, J. Q. Candela, T. Borchert, and R. Herbrich, Web-scale Bayesian click-through rate prediction for sponsored search advertising in Microsoft's bing search engine, International Conf. on Machine Learning, 2010; and M. Richardson, E. Dominowska, and R. Ragno, Predicting clicks: estimating the click-through rate for new ads, WWW, pages 521-530, 2007)" [0021]), and
("FIG. 3 illustrates an offline training process that is configured in accordance with one or more embodiments of the invention." [0062]):
inputting to the machine learning model an input training set ("Assume that for a running campaign we collect such training data for N different impressions." [0038]; "We can use log-likelihood as a goodness-of-fit measure and choose the set of parameters β such that they maximize the L(β) over the training set. [0040]), the input training set including an implicit users/implicit events input (FIG. 2, Model Parameters 21, Conversion Probability Estimation 19; para. [0030]-[0036] describe grouping together user, publisher, and advertiser data hierarchies to have enough data to better estimate conversion rates), an explicit users/explicit events input (
 
    PNG
    media_image1.png
    405
    426
    media_image1.png
    Greyscale
 [0028]-[0029], the explicit user u teaches the individual users, and the conversion rate (CVR) teaches the estimation of a number of events caused by the identified user, as the conversion rate is based on the number of events and the users), and an explicit users/explicit events input (FIG 2, Past Performance Database 22, Past Performance Extraction 17; para. [0027]-[0029] describe using explicit users and events to predict conversion rate).
Little and Lee are analogous art because they are both directed towards advertisement prediction models. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the counterfactual prediction model of the Little/Chan combination with the input feature conversion rates of Lee.  Doing so would provide accurate, fast predictions for advertisers during the milliseconds of advertisement bid price calculations (Lee [0008]).

Bottou teaches the machine learning model iteratively updating a plurality of weight values in the machine learning model to generate a plurality of final weight values that cause the machine learning model ("A machine learning algorithm can then be viewed as an automated way to generate questions about the parameters of a statistical model, obtain the corresponding answers, and update the parameters accordingly (Section 6). Learning algorithms derived in this manner are very ﬂexible: human designers and machine learning algorithms can cooperate seamlessly because they rely on similar sources of information." sec. 2.5, p. 3214).
Little and Bottou are analogous art because they are both directed towards advertisement systems with counterfactual reasoning. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the counterfactual (Bottou p.3226, par. 4).

Regarding Claim 2,
The Little/Chan/Lee/Bottou combination teach the method of claim 1.  Lee further teaches wherein the implicit user data, implicit event data, explicit user data, and explicit event data is generated based on collected data within a period of time ("the view-through conversions have longer delays in the logging process (sometimes up to a week), which makes the off-line modeling more difficult. Finally, the ad serving system needs to perform in real-time, requiring the CVR or CTR estimation, optimal bid price calculation, and bid submission to exchanges to be completed in a few milliseconds." [0008]; these time constraints teach a period of time).
Little and Lee are analogous art because they are both directed towards advertisement prediction models. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the counterfactual prediction model of the Little/Chan/Bottou combination with the input feature conversion rates of Lee.  Doing so would provide accurate, fast predictions for advertisers during the milliseconds of advertisement bid price calculations (Lee [0008]).

Regarding Claim 3,
The Little/Chan/Lee/Bottou combination teach the method of claim 1.  Chan further teaches wherein the implicit user data includes one or more implicit user identifiers to ("C1 met targeting conditions, such as country and language" p.9, sec. 3, par. 1; "The summaries include features such as the country and language from which the user most often accessed the web" p.9, sec. 3, par. 3).
Little and Chan are analogous art because both are directed to determining the effectiveness of advertisements. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the attribute model of the Little/Lee/Bottou combination with the advertisement evaluations of Chan.  The modification would have been obvious because one of ordinary skill in the art would be motivated to implement a quick and accurate method to discover the effectiveness of ads, as suggested by Chan ("Display ads proliferate on the web, but are they eﬀective? Or are they irrelevant in light of all the other advertising that people see? We describe a way to answer these questions, quickly and accurately, without randomized experiments, surveys, focus groups or expert data analysts." Abstract).

Regarding Claim 4,
The Little/Chan/Lee/Bottou combination teach the method of claim 1.  Lee further teaches wherein the implicit event data includes an implicit event identifier indicating a percentage of the users estimated in the implicit user data that have caused an event to occur ("the click-through-rate (CTR) for this impression multiplied by the CPC goal, or the conversion rate (CVR) multiplied by the CPA goal." [0006]; "Then, the conversion rate for this user can be estimated as the total number of conversions among all similar users divided by the total number of impressions." [0022]).
(Lee [0008]).

Regarding Claim 5,
The Little/Chan/Lee/Bottou combination teach the method of claim 1.  Lee further teaches wherein the explicit user data includes one or more explicit user identifiers identifying individual users of the set of users by a unique identifier ("user with id <uid>" [0018]), the individual users selected for potential presentation of content from the third party system ("The ad exchange 11 appends <uid> and <url> to a request that it sends to its DSP partners to ask for an ad and a bid." [0018]; each user is potentially presented with an advertisement, which teaches content from the third party system).
Little and Lee are analogous art because they are both directed towards advertisement prediction models. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the counterfactual prediction model of the Little/Chan/Bottou combination with the input feature conversion rates of Lee.  Doing so would provide accurate, fast predictions for advertisers during the milliseconds of advertisement bid price calculations (Lee [0008]).

Regarding Claim 6,
The Little/Chan/Lee/Bottou combination teach the method of claim 1.  Lee further teaches wherein the explicit event data includes one or more explicit event identifiers identifying events associated with the set of users identified by the explicit user data ("Note that at a single user level, an event has only two possible outcomes: conversion or no conversion." [0020]; "An alternative idea is to compute the number of times this ad was displayed to similar users on this Website and observe how many of these impressions result in a conversion." [0022]; this teaches tracking explicit users to explicit events).
Little and Lee are analogous art because they are both directed towards advertisement prediction models. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the counterfactual prediction model of the Little/Chan/Bottou combination with the input feature conversion rates of Lee.  Doing so would provide accurate, fast predictions for advertisers during the milliseconds of advertisement bid price calculations (Lee [0008]).

Regarding Claim 9,
The Little/Chan/Lee/Bottou combination teach the method of claim 1.  Chan further teaches determining a causative rate indicating a likelihood that target users matching certain characteristics caused an event to occur assuming that the target users have been presented with content by the online system ("This notion of counterfactuals, or what would have happened had the campaign not been run, is fundamental to understanding the analysis of observational data found in corporate and government databases.  Re-stating in the language of statistics, an advertiser is interested in an outcome Y , such as “user visits a brand website” or “user searches for a brand term”, where positive values of Y indicate interest in the advertiser’s brand. Every user who could be exposed to a campaign ad has two potential values (Y0, Y1) of the outcome, where Y0 will be the user’s outcome if not shown a campaign ad and Y1 will be the user’s outcome if shown an ad. Both Y0 and Y1 cannot be observed for the same user because a user either is or is not shown a campaign ad. The unobservable outcome, regardless of whether it is Y0 or Y1, is called a counterfactual. The observed outcome will be denoted by Y." p. 8, sec. 2, par. 1-2);
generating a combined rate based on the causative rate and the counterfactual rate, the combined rate generated by subtracting the counterfactual rate from the causative rate ("The unobservable per-user diﬀerence Y1 − Y0 is the eﬀect of the campaign on that user. If Y1 = Y0, then the campaign had no eﬀect on that user, at least not as measured by the outcome Y. Only Y1 > Y0 is a favorable response. The average campaign eﬀect on those served an ad is then ∆ = E (Y1 − Y0) = E (Y1) − E (Y0), where E denotes an average taken over all users who were served ads." p.8, sec. 2, par. 3); and
transmitting information ("Only highly aggregated statistics need to be released to advertisers, and then only if validation tests are passed." p.7, sec. 1, par. 3) based on the combined rate to the third party system (Table 1, lift; "Lift is the ratio of ∆ˆ DR to the average prediction of the counterfactual Y0 for the exposed. The campaign increased interest in the brand and, to a lesser extent, its competition. Increased interest in the competition is unavoidable when exposed users comparison shop." p.11, sec. 5, par. 5).
Little and Chan are analogous art because both are directed to determining the effectiveness of advertisements. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the attribute model of the Little/Lee/Bottou combination with the advertisement evaluations of Chan.  The modification would have been obvious because one of ordinary skill in the art would be motivated to implement a quick and accurate method to discover the effectiveness of ads, as suggested by Chan ("Display ads proliferate on the web, but are they eﬀective? Or are they irrelevant in light of all the other advertising that people see? We describe a way to answer these questions, quickly and accurately, without randomized experiments, surveys, focus groups or expert data analysts." Abstract).

Regarding Claim 10,
The Little/Chan/Lee/Bottou combination teach the method of claim 9.  Chan further teaches wherein the causative rate and the counterfactual rate are computed using data related to a single third party system ("An advertiser may also specify that the period to be analyzed end before the campaign ends, in which case there is no follow-up period." p.9, sec. 3, par. 2; this teaches a single third party of an advertiser).
Little and Chan are analogous art because both are directed to determining the effectiveness of advertisements. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the attribute model of the Little/Lee/Bottou combination with the advertisement evaluations of Chan.  The modification would have ("Display ads proliferate on the web, but are they eﬀective? Or are they irrelevant in light of all the other advertising that people see? We describe a way to answer these questions, quickly and accurately, without randomized experiments, surveys, focus groups or expert data analysts." Abstract).

Regarding Claims 11-16, 19-20,
Claims 11-16, 19-20 recite a computer program product including a non-transitory computer readable medium (Lee [0069]) and a processor (Lee [0068]) corresponding to the method steps performed by the data processing systems recited in claims 1-6, 9-10, respectively. The Little/Chan/Lee/Bottou combination teach the limitations of claims 11-16, 19-20 as set forth above in connection with claims 1-6, 9-10.  Therefore, claims 11-16, 19-20 is rejected under the same rationale as respective claims 1-6, 9-10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES C KUO whose telephone number is (571)270-7477. The examiner can normally be reached M-F: 9:00 a.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/CHARLES C KUO/           Examiner, Art Unit 2126 
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126